DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. This is, in particular, because the limitation of previous Claim 9, now incorporated into amended claim 1, was not properly addressed in the previous Final Rejection. As such the After Final filed on 03/14/2022, is entered, the Finality of the previous Office Action is withdrawn, but a new Final rejection is hereby issued.
This Office Action is in response to the After Final mailed out on 03/14/2022. After entry of this response, claims 1-3, 5-8, and 10-21 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0213182 to Knapp et al. (hereinafter Knapp) in view of U.S. Patent Application Publication No. 2015/0267097 to Rosenflanz et al. (hereinafter Rosenflanz) and further in view of U.S. Patent Application Publication No. 2007/0084133 to Schwabel et al. (hereinafter Schwabel).

With respect to claim 1, Knapp discloses agglomerated abrasive grains comprising of abrasive particles such as those known in the art such as ceramic abrasive particles, for example, sintered and sol gel sintered alumina, wherein the abrasive particles, within the agglomerates, are bonded together by a vitrified bond (Knapp, throughout the reference, in particular, [0028]-[0033]). Knapp teaches that the abrasive agglomerates include elongated sintered sol gel alumina particles having “high aspect ratio” and that the abrasive particles used in abrasive agglomerates can be of any size and shape (Knapp, [0029] and [0061]). The disclosure of Knapp on using vitrified bond is taken to read on the claimed “vitreous matrix”.
Although Knapp discloses abrasive agglomerates comprising abrasive particles having high aspect ratio, it does not expressly and/or literally disclose that the high aspect ratio could be “at least two and up to ten times” for the claimed “shaped abrasive particles have a longest particle lineal dimension on a surface and a shortest 
Rosenflanz, drawn to shaped ceramic abrasive particles, discloses using alpha alumina as nucleating agent wherein the alpha alumina is in crystal form, and that said material is used in forming shaped abrasive particles having a particle size of about 10 to about 10000 microns, wherein such shaped abrasive particles have shapes such as truncated pyramid, truncated trigonal pyramid, and more (Rosenflanz, throughout the reference, in particular, [0043]-[0078], more particular, [0075], [0076], [0078]). A particle shape such as truncated trigonal pyramid, as also shown in Figure 1 of Rosenflanz, would render the claimed recitation of “shaped abrasive particles have a longest particle lineal dimension on a surface and a shortest particle dimension perpendicular to the longest particle lineal dimension, wherein the longest particle lineal dimension is at least twice and up to ten times the shortest particle dimension” obvious. Furthermore, Rosenflanz teaches that their shaped abrasive particles can be combined in abrasive agglomerates (Rosenflanz, [0104]); thus, Rosenflanz is, also, drawn to the use of their abrasive particles in agglomerates just like Knapp is drawn to the use of their abrasive particles in agglomerates as well. Rosenflanz discloses that their shaped abrasive particles exhibit excellent abrasive characteristics and can be made using less expensive starting materials (Rosenflanz, [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Knapp in order to incorporate shaped alumina abrasive 
Although Knapp teaches the use of agglomerated particles, the combination of Knapp in view of Rosenflanz does not expressly disclose that the abrasive “agglomerates” have “a longest agglomerate lineal dimension on a surface and a shortest agglomerate dimension perpendicular to the longest agglomerate lineal dimension, and wherein the longest agglomerate lineal dimension is at least twice and up to ten times the shortest agglomerate dimension”. Knapp teaches that the agglomerate abrasive grains have a “somewhat elongated shapes” (Knapp, [0028]). In other words, although Knapp discloses agglomerates of elongated shape, it does not expressly and/or literally disclose that the elongated shape results in an aspect ratio of “at least two and up to ten times”, but it is important to note that Knapp recognizes the use of “elongated” shape.
It should be noted that not only Knapp discloses that their abrasive agglomerates have elongated shape (Knapp, [0028]), but also Knapp discloses that the sintered agglomerates can have numerous shapes and sizes (Knapp, [0061], [0090]); this disclosure would broadly render an aspect ratio of at least two and up to ten obvious because “numerous sizes and shapes” broadly includes any and all sizes and shapes such as those agglomerates having an aspect ratio of at least two and up to ten. Nevertheless, Knapp or the combination of Knapp in view of Rosenflanz does not expressly disclose the specifically claimed aspect ratio of at least two and up to ten or an aspect ratio having overlapping with the claimed ratio. Although Knapp provides 
Schwabel, drawn to abrasive agglomerates used in abrasive articles, discloses abrasive agglomerates having an aspect ratio of greater than 1:1, or preferably between about 2:1 to about 5:1 (Schwabel, abstract, [0005], [0017], [0020], [0022]) wherein the abrasive particles, used within the abrasive agglomerates, are of materials such as aluminum oxide to provide desired cut rate and surface finish to be produced by the abrasive article (Schwabel, [0024]-[0025]). Schwabel, also, discloses that the binder used in the abrasive agglomerates, to hold the abrasive particles within the agglomerates, is of vitreous substance (Schwabel, [0017]-[0018] and [0027]). Thus, Schwabel discloses of the same or substantially similar material for the abrasive particles of the abrasive agglomerates. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Knapp in view of Rosenflanz with the teachings of Schwabel in order to utilize abrasive agglomerates having an aspect ratio of at least two and up to ten, or wherein the abrasive agglomerates have “a longest agglomerate lineal dimension on a surface and a shortest agglomerate dimension perpendicular to the longest agglomerate lineal dimension, and wherein the longest agglomerate lineal dimension is at least twice and up to ten times the shortest agglomerate dimension” motivated by the fact that Knapp is open to the use of any shape for the abrasive agglomerates, and shapes such as those having high aspect ratio are readily available 

With respect to claim 2, the combination of references renders claim 2 obvious; this is because the shaped alumina abrasive particles of Rosenflanz, having a shape of truncated trigonal pyramid, such as one shown in Figure 1 of said reference, clearly has 

With respect to claim 3, the combination of references renders claim 3 obvious; in particular, as shown in Figure 1 of Rosenflanz, the abrasive particle has a shape that has a sloping side wall.  The angle between the top surface and the sloped side wall of the shaped abrasive particle of Figure 1 of Rosenflanz is larger than 95 degrees, and is obvious, as shown, to have overlapping with the range of 95 degrees to 130 degrees.

With respect to claim 5, the combination of references renders claim 5 obvious; in particular, this is because Rosenflanz specifically discloses the shape of truncated trigonal pyramid for their agglomerates (Rosenflanz, [0079]), but also presents such a shape as a preferred shape as shown in Figure 1 of said reference. Such disclosures would read on the claimed frusto-pyramidal shape.

With respect to claim 6, the combination of references renders claim 6 obvious; in particular, Knapp discloses the use of aluminas as the material for their abrasive particles in their abrasive agglomerates (Knapp, [0029]), and Rosenflanz, which is specifically relied on for teaching the abrasive particles of an aspect ratio of at least twice and up to ten times, discloses alpha alumina to form abrasive particles (Rosenflanz, [0048]). Moreover, Schwabel discloses aluminum oxide of different kinds 

With respect to claim 7, the combination of references renders claim 7 obvious; in particular, Knapp, as the primary reference which discloses abrasive agglomerates, discloses that the vitreous binding material is present in an amount of 3-20 wt% (Knapp, [0100]) which would render it obvious that the amount of abrasive particles in the agglomerate should be about 80-97 wt% or an amount close to this
range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, the combination of references renders claim 8 obvious; in particular, Rosenflanz discloses a particle size range of about 10 to about 10000 microns for the shaped abrasive particles (Rosenflanz, [0074]). However, it is also important to note that Knapp clearly discloses that any size or shape for the abrasive particles is acceptable within the teaching of said reference (Knapp, [0029]). 
Additionally, Knapp discloses that the grit sizes for the abrasive agglomerate grain range from regular abrasive grits, e.g. 60-7000 microns and microabrasive grits, e.g. 2 to 6 microns (Knapp, [0031]) wherein both have overlapping with the claimed range of up to 1600 micrometers for the longest particles lineal dimension as claimed in claim 8. Additionally, Table 1-1 of Knapp discloses average In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 10, the combination of references renders claim 10 obvious; in particular, Knapp teaches a process of producing abrasive agglomerates which involves mixing the binder, e.g. vitrified binder such as glass frit, with the abrasive particles, along with solvent, water, etc., and a temporary organic binder which assists in keeping the uniformity of the structural quality of the pre-fired or green agglomerate, then using shaped cavities and feeding the mixture into said cavities to form into the desired shape, and sintering them to form the finally shaped abrasive agglomerated (Knapp, pages 3-6, in particular, [0033]-[0036] and [0070]). During the first stage of heating, the temporary organic binder is removed to produce precursor shaped abrasive agglomerates which is then sintered. Thus, the temporary binder disclosed by Knapp is taken to render the claimed volatile liquid obvious.
It should be noted that Rosenflanz, also, discloses a process which involves applying the feed materials into the cavities of a mold, wherein the cavities are in the shape of the final abrasive particles, forming the precursor by drying the volatile or temporary binders, optionally calcining and finally sintering; although the process of Rosenflanz is drawn to the production of abrasive particles not agglomerates, it 

With respect to claim 11, the combination of references renders claim 11 obvious; in particular, Knapp discloses coated abrasive articles utilizing a plurality of abrasive agglomerates wherein such coated abrasive articles comprise at least a make coat (i.e. a binder) and a size coat (i.e. another binder) (Knapp, abstract, [0002], [0004]-[0005], [0077]-[0087]).

With respect to claims 12 and 13, the combination of references renders said claims obvious; in particular, Knapp teaches the use of shaped abrasive agglomerates in coated abrasive articles wherein the binder is a conventional phenolic resin (Knapp, [0080] and [0139]).

With respect to claim 14, the combination of references renders claim 14 obvious; in particular, Knapp discloses the use of their abrasive agglomerates in coated abrasives such as in abrasive articles comprising non-woven web form (Knapp, [0078]).

With respect to claim 15, the combination of references renders claim 15 obvious. Knapp may not literally disclose the use of the abrasive agglomerates in a bonded abrasive article; however, Rosenflanz teaches that their shaped abrasive particles are useful in bonded abrasive articles (Rosenflanz, [0014], [0080], [0086], [0093]). Although Rosenflanz is mainly drawn to shaped abrasive particles, the 
of references in bonded abrasive article as well motivated by the fact that the use of shaped abrasive particles in bonded abrasive articles has been known as, at least, taught by Rosenflanz (Rosenflanz, [0014], [0080], [0086], [0093]) and further motivated by the fact that Rosenflanz is open to the formation of agglomerates out of their shaped abrasive particles as well, and finally motivated by the fact that it would be reasonable to envision the use of shaped abrasive particles of Rosenflanz in agglomerated form in bonded abrasive articles considering the fact that abrasive agglomerates formed from abrasive particles held together using a vitreous bond would fracture under the grinding conditions to provide new grinding edges and the use of agglomerates allows the use of smaller grit sizes than the size of individual abrasive particles to achieve the same efficiency as a larger abrasive grit size and agglomerates improve grinding efficiency as those taught by Knapp (see Knapp, [0004]-[0005]). Additional motivation would be the fact that the use of abrasive agglomerates in bonded abrasive has been known in the art as that taught by Schwabel (Schwabel, [0014] and [0045]). Moreover, it should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established 

With respect to claim 16, the combination of references renders claim 16 obvious; in particular, Knapp discloses that the abrasive article is in the form of abrasive belt, sheet, disc, etc. (Knapp, [0078]).

With respect to claim 17, the combination of references renders claim 10 obvious as detailed out above. Furthermore, the combination is taken to render claim 17 obvious as well; this is because as that shown and evidenced by Rosenflanz, when producing a slurry to be used in producing shaped abrasive particles, it has been known to use additives such as thickeners (i.e. rheology modifier) (see Rosenflanz, [0044])). Although the process disclosed in Rosenflanz is drawn to producing abrasive particles not necessarily agglomerates, it would be obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have realized that when forming a slurry to filled up cavities in a mold in order to produce “shaped” abrasives, the use of additives may be necessary, and one such known additive is thickener as that rendered obvious by Rosenflanz. Therefore, when forming a slurry to produce not only shaped abrasive particles, but also shaped abrasive agglomerates, it would be reasonable to envision the use of certain additives such as thickener or in general rheology modifying agents depending on the rheology expected from the slurry, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQe2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 18, the combination of references renders claim 18 obvious; in particular, Rosenflanz discloses truncated trigonal pyramid shape for their abrasive particle (Rosenflanz, [0079] and Figure 1).

With respect to claim 19, the combination of references renders claim 19 obvious; in particular, as can be seen in Figure 1 of Rosenflanz, at the perimeter of the particle, the interior angle is less than 60 degrees.

With respect to claim 20, the combination of Knapp in view of Rosenflanz renders claim 20 obvious; in particular, Rosenflanz is drawn to shaped ceramic abrasive particles comprising alumina and Knapp is drawn to ceramic abrasive agglomerates comprising alumina. Schwable is, also, drawn to the use of aluminum oxide in abrasive agglomerates. The use of alumina or aluminum oxide reads on “ceramic” material. 

With respect to claim 21, the combination of references renders claim 21 obvious; again, it is important to note that despite the terminologies used in claim 1 and 21, both claims are referring to aspect ratio, and aspect ratio of a particle inevitably is calculated by the length (i.e. lineal dimension) of the longest side or edge over the length (i.e. lineal dimension) of the shortest side or edge. Considering the fact that Knapp discloses that their agglomerates, not only have high aspect ratio, but that they are of numerous sizes and shapes, said reference broadly renders obvious a shape in which two of its lineal dimensions are long, and both are at least twice the shortest lineal dimension. Nevertheless, as detailed out above, in the rejection of claim 1, the combination of references renders an aspect ratio of at least twice obvious. 

	Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.

Applicant has argued that the proposed combination of references used for the rejection would change the principle of operation of Knapp and/or make Knapp unsuitable for its intended purpose (Remarks, page 6). Applicant has, further, argued that “Modifying Knapp et al. in view of Rosenflanz et al. to use the known, readily available glass bodies of Schwabel et al. to achieve the shape with an aspect ratio of at least 2:1 would replace the porous, discontinuous binder of Knapp et al. with the non-porous, continuous binder of Schwabel et al. This replacement would eliminate 
The examiner, respectfully, submits that the rejection does not involve the replacement of the binder of Knapp with the binder of Schwabel. The disclosure of Schwabel on using a glass binder is used to show that the binder of the agglomerates of Schwabel is not of organic type material but it is of vitreous type, to show that the two references are drawn to a relevant art, i.e. abrasive agglomerates of ceramic type material bonded using vitreous bond. None of the claims present any recitation drawn to the nature of the vitreous matrix as the bonding material, and the “vitreous matrix” is rendered obvious by at least the primary reference. The secondary references need not to be teaching the exact same binder material to be able to be combined with the primary reference; obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted in the previous Office Action, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See in re Oetiker, 977 F. 2d 1443, 24 USPTQ2d 1443 (Fed. Cir. 1992). In this case, not only Knapp and Schwabel are reasonably pertinent to the particular problem with which the applicant was concerned, but in fact, both references are drawn to the same field of abrasive agglomerates formed from abrasive particles of substantially similar materials, wherein Knapp clearly discloses that their abrasive agglomerates are of “elongated” shape. Furthermore, Knapp discloses that the agglomerates can be of any sizes and shapes. Thus, not only Knapp recognizes the use of abrasive agglomerates but broadly renders the use of high aspect ratio of agglomerates obvious. It is only that Knapp does not specifically disclose the claimed aspect ratio of at least two to ten or a teaching that would lead one to consider an elongated shape to fall within an aspect ratio of 2 to 10 or have an overlapping with it. 
Therefore, in this rejection, there is, at the minimum, some teachings or suggestion to modify Knapp with the teachings of Schwabel or to combine the two references because Knapp discloses elongated particles and further discloses any sizes and shapes may be used, and Schwabel provides a motivation on why to use their agglomerates, which have an aspect ratio of greater than 1:1 or preferably 2:1 to 5:1, in paragraph [0022].


	Applicant has argued that the previous Final Office Action fails to explain why a person skilled in the art would combine Knapp et al., which requires a porous and discontinuous binder, with Schwabel et al., which requires a nonporous and continuous binder. 
	The examiner, respectfully, submits that the rejection is not over replacement of the binder of Knapp with the binder of Schwabel, and that the examiner needs not to make such replacement. Furthermore, as properly pointed out in the previous Office Action and repeated above, Applicant, contrary to their argument, is basically arguing that the invention of Schwabel is not drawn to the very same invention of Knapp, and as such, presumably, Applicant is implying that one cannot look into Schwabel to use their agglomerates aspect ratio. In this regard, Applicant seem to have overlooked the fact that Knapp, as pointed out in the previous Office Action and above, specifically discloses “elongated” agglomerates, and additionally, specifically discloses agglomerates of any sizes and shapes. Thus, the first motivation on using an aspect ratio of greater than 1:1 or even 2:1 to 5:1 is, in fact, provided by the primary reference. The further motivation is provided by Schwabel (Schwabel, [0022]). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Considering the teachings of the primary reference on not only high aspect ratio for abrasive particles but also elongated shape of agglomerates, the combined teachings of Knapp in view of Rosenlfanz in view of Schwabel, to provide an aspect ratio which would fall or have substantial overlapping with the specifically claimed range of 2 to 10, is clearly suggested to those of ordinary skill in the art considering the combined teachings.

Applicant has argued the examiner’s response, in the previous Office Action, that further elaboration was missing by Applicant in said/previous response on why the person having ordinary skill in the art would not have had a reasonable expectation of success of combining at least Knapp et al. in view of Rozenflanz et al. with Schwabel et al. was in error. Applicant has continued to argue that the arguments presented in page 6 and top of page 7 of the Remarks filed on 03/14/2022 provides such an elaboration. Applicant has, additionally, argued that in page 13 of the previous response, Applicant has presented the argument that a proper prima facie case has not been made because a person skilled in the art would not have had a reasonable expectation of success in combining the cited references in a manner suggested in the Office Action to achieve 
Applicant has then argued that according to MPEP 2143.02 I, “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success”. Applicant has, additionally, argued that the previous Final Office Action does not establish the “reasonable expectation of success” required to establish a prima facie case of obviousness. Applicant has, then, concluded that the previous Final Office Action has constituted an error. 
The examiner, respectfully, submits that considering the fact that the primary reference, i.e. Knapp, clearly and specifically is drawn to agglomerated abrasive particles having elongated shape produced from abrasive particles of high aspect ratio wherein the binder or bonding material is of vitreous nature, it is difficult to see how Applicant believes that one of ordinary skill in the art would not see a reasonable expectation of success in combining Knapp with Rosenlanz for rendering an aspect ratio for abrasive particles of at least two and up to ten obvious, and in combining Knapp in view of Rozenflanz with Schwabel, in rendering an aspect ratio for agglomerates of at least two and up to ten obvious. Again, the primary reference, alone, 
In fact, due to the teachings of the references, which are from substantially similar field of art, one of ordinary skill in the art would be motivated to look into Rosenflanz and Schwabel for finding specific aspect ratio ranges/values which would fall into or render the claimed range of 2-10 obvious; this is while Knapp is drawn to high aspect ratio for abrasive particles and elongated shape for agglomerates. It is that Knapp does not literally disclose the claimed aspect ratio of at least two and up to ten. 
For the cited reason, elaborated in details in the rejection, the examiner believes that one of ordinary skill in the art would be motivated to combine the references to render the claims obvious. Moreover, as noted above, Applicant is advised that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Furthermore, paragraph [0022] of Schwabel which was cited in the previous Office Action and in the current one, states “Abrasive agglomerates of the present disclosure have been shown to substantially increase the grinding life of an abrasive article that employs abrasive agglomerates rather than conventional 
Thus, the requirement of the section of MPEP 2143.02 I cited by Applicant in page 7 of the Remarks filed on 03/14/2022, is met in that the previous and current Final Office Actions have properly established reasonable expectation of success. In this regard, it is noted that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 1) Knapp is drawn to the use of elongated and/or high aspect ratio for both abrasive particles and agglomerates, but does not specifically and/or literally disclose the claimed ranges of two to ten. However, the primary reference clearly recognizes the importance of aspect ratio and, in fact, preferably a high aspect ratio. 2) All references are drawn to abrasive particles, and in, at least, the case of Knapp and Schwabel, not only they are drawn to abrasive particles but also to abrasive agglomerates formed of such particles. 3) the abrasive particle material in all references are substantially the same. 4) Schwabel presents a specific motivation on why to use 
There is by far many reasonable expectations of success in combing the references in reaching the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731